Citation Nr: 0937128	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, 
and was awarded a Purple Heart with 2D Oak Leaf Cluster, a 
Bronze Star Medal with "V" device with 2D Oak Leaf Cluster, 
two overseas bars, a National Defense Service Medal, a 
Vietnam Service Medal, a Vietnam Campaign Medal with device, 
and an Air Medal.  The Veteran also served in the U.S. Army 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  



FINDINGS OF FACT

1.  The evidence of record demonstrates that bilateral 
hearing loss is related to active duty service. 

2.  The evidence of record demonstrates that tinnitus is 
related to active duty service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008). 

2.  Tinnitus was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issues 
of entitlement to service connection bilateral hearing loss 
and entitlement to service connection for tinnitus.  This is 
so because the Board is taking action favorable to the 
Veteran by granting these claims.  As such, this decision 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

The Veteran contends that his bilateral hearing loss and 
tinnitus are related to his active duty service.  
Specifically, he alleges that he was exposed to noise during 
combat.  In his December 2004 claim form, the Veteran noted 
that he was around large guns during service which were 
discharged repeatedly for 24 hours one day, and other gunfire 
the entire time that he was in Vietnam, with no hearing 
protection.  In an April 2006 statement, the Veteran reported 
that he spent two nights under "the 8" battery" which "did 
a large amount of damage to my ears."  He explained that he 
was unable to sleep during those two nights, that his ears 
hurt the entire time that he was there, and that his ears 
have been ringing since that time.  He also explained that he 
was exposed to noise from diesel engines, mortars, machine 
guns, and helicopters without hearing protection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Historically, the Veteran served on active duty from May 1967 
through May 1969.  His service personnel records reflect that 
he had service in Vietnam, and that he was awarded a National 
Defense Service Medal, a Vietnam Service Medal, a Vietnam 
Campaign Medal with device, an Air Medal, a Purple Heart with 
2D Oak Leaf Cluster, a Bronze Star Medal with "V" device 
with 2D Oak Leaf Cluster, and two overseas bars.  His 
military occupational specialty was Infantry Unit Commander.

The Veteran's service treatment records reflect complaints of 
hearing loss and a diagnosis of right ear hearing loss.  A 
November 1966 examination revealed the Veteran's ears to be 
normal.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  The ASA results are the figures on the 
left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in 
parentheses.).  In a report of medical history, completed at 
that time, the Veteran reported a history of ear, nose, and 
throat trouble and running ears in the past with no residuals 
in the three prior years.  The Veteran denied a history of 
hearing loss.

An October 1968 periodic examination also reflects that the 
Veteran's ears were normal.  However, the examination notes 
that the Veteran had an earache on the right side, running 
ears in both sides since May 1968, and hearing loss in the 
right side.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-10 (0)
-10 (0)
-
-10 (-5)
LEFT
-10 (5)
-5 (5)
-10 (0)
-
-10 (-5)

In a report of medical history, completed at that time, the 
Veteran reported running ears, hearing loss, and ear, nose, 
and throat trouble.  In November 1968, the Veteran underwent 
another audiological evaluation.  However, the report 
contains uninterpreted puretone audiometry graphs which are 
not in a format that is compatible with VA guidelines and 
therefore cannot be considered.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (holding that the Board may not 
interpret graphical representations of audiometric data).

An April 1969 separation examination reveals that the 
Veteran's ears were normal on examination.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
5
LEFT
0
0
0
-
5

In a report of medical history, completed at that time, the 
Veteran reported a history of running ears.  He denied 
hearing loss and ear, nose, and throat trouble.  In a May 
1969 statement, the Veteran affirmed that there was no change 
in his medical condition since his April 1969 separation 
examination.

A July 1975 U.S. Army Reserves examination reveals that the 
Veteran's ears were normal on examination.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
20
LEFT
5
5
5
15
20

In a report of medical history, completed at that time, the 
Veteran denied hearing loss and ear, nose, and throat 
trouble.

An August 2001 VA treatment record notes the Veteran's 
complaints of chronic tinnitus which began during his 
military service in 1968.  The diagnosis was tinnitus, per 
history.

In April 2005, A.S. submitted a statement in support of the 
Veteran's claim.  A.S. stated that he served with the Veteran 
in Vietnam, and that one night, a battery of eight-inch 
howitzers fired over their position with no warning which 
caused their ears to ring and their hearing to go numb.

In October 2005, the Veteran underwent a VA audiological 
examination.  The Veteran complained of ringing in his ears 
and hearing loss.  He reported that he had the greatest 
difficulty deciphering multiple sounds.  He noted a history 
of noise exposure during his military service, including 
exposure to noise from active combat, mortars, rockets, 
rifles, hand grenades, mines, booby traps, and jet aircraft.  
He also reported post-service occupational noise exposure 
while working around noise at Western Electric for 36 years, 
but noted that he used hearing protection.  In addition, he 
indicated that he had recreational noise exposure from 
hunting and riding motorcycles, but stated that he used 
hearing protection.  He reported the onset of tinnitus during 
combat in Vietnam in 1967, and indicated that it was constant 
in frequency and duration.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
15
55
LEFT
10
20
15
20
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.  
The diagnosis was normal hearing through 3000 Hz sloping to a 
moderately-severe high frequency sensorineural hearing loss.  
After reviewing the Veteran's claims file and conducting an 
interview and examination of the Veteran, the VA examiner 
concluded that the Veteran's current bilateral hearing loss 
and tinnitus were "a result of the combination of his 
military, occupational and recreational noise exposure."  In 
support of the opinion, the VA examiner noted that the 
Veteran's service treatment records showed normal hearing 
upon entrance and separation from service, and that 
occupational and recreational history were positive for noise 
exposure.

In July 2007, the Veteran underwent another VA audiological 
examination.  The Veteran complained of ringing in his ears 
and bilateral hearing loss.  He reported significant military 
noise exposure, including rifles, grenades, M-60 machine 
guns, 50-caliber machine guns, mortars, tank fire, rockets, 
artillery, 8-inch guns, and 155 and 105 howitzers.  The 
Veteran also noted occupational noise exposure from having 
worked at a Western Electric warehouse for 36 years.  The 
Veteran denied recreational noise exposure.  He noted that 
his tinnitus began during combat in Vietnam, and that it was 
recurrent.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
10
60
LEFT
10
20
15
30
70

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
The diagnoses were right ear normal hearing acuity through 
3000 Hz, sloping to a severe high-frequency sensorineural 
hearing loss, and left ear normal hearing acuity through 2000 
Hz, sloping to a severe high-frequency sensorineural hearing 
loss.  After reviewing the Veteran's claims file and 
conducting an interview and examination of the Veteran, the 
VA examiner concluded that the Veteran's hearing loss and 
tinnitus were "less likely as not, the result of military 
noise exposure."  In support of the opinion, the VA examiner 
noted that there was "no evidence of a Standard Threshold 
Shift for either ear when discharge exam is compared to 
previous audio exams" and that the Veteran's service 
treatment records "provide no documentation of tinnitus 
reported during veteran's military service."

The Board finds that the evidence of record supports service 
connection for bilateral hearing loss and tinnitus.  There is 
evidence of current tinnitus and bilateral hearing loss for 
VA purposes.  See 38 C.F.R. § 3.385; Degmetich v. Brown, 104 
F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Although the Veteran's service 
treatment records reflect that he had right ear hearing loss 
during service, there was no hearing loss for VA purposes or 
tinnitus shown during his period of military service.  
However, the Veteran provided competent and credible 
statements of inservice noise exposure.  See Hickson, 12 Vet. 
App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) 
(noting that the Board must determine whether lay evidence is 
credible due to possible bias, conflicting statements, and 
the lack of contemporaneous medical evidence, although that 
alone may not bar a claim for service connection); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay 
witness is competent to testify to that which the witness has 
actually observed and is within the realm of his personal 
knowledge).  Thus, the Veteran's lay testimony is credible 
evidence that he was exposed to loud noise while in the 
military.  

Importantly, the evidence of record is in relative equipoise 
as to whether the Veteran's hearing loss and tinnitus are 
related to his active military service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990) (in determining whether service 
connection is warranted, VA must decide whether the evidence 
supports the Veteran's claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied).  Although the July 2007 VA 
examiner determined that the Veteran's bilateral hearing loss 
and tinnitus were not related to service, the October 2005 VA 
examiner found that the Veteran's bilateral hearing loss and 
tinnitus were a result of the combination of noise exposure 
during his military service and from his post-service 
occupational and recreational noise exposure.  Both VA 
examiners reviewed the Veteran's claims file, conducted an 
examination and interview of the Veteran, and provided 
supporting rationale for the opinions provided.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the evidence 
is at least in equipoise with regard to these claims, and 
therefore, with application of the benefit of the doubt 
doctrine, service connection for bilateral hearing loss and 
tinnitus is warranted.  Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


